The opinion of the court was delivered by
Duncan, J.
There is a fatal objection to the report of the viewers. The general road law requires, in laying out original roads, that the viewers shall return a plot or draught thereof, and the courses and distances and references to improvements, to the court; and in vacating roads, the court are directed to proceed by views in like manner as they are authorised to do, and is usually practised in laying out of public roads and highways. The law prescribes the mode, and in pursuance of this the order of court directed the viewers to return a plot or draught of the part vacated, and of the new road substituted, with the courses and distapces. This they have not done. The draught returned stops at the intersection of the Harrisburg and Hummel’s Town road, and between that and the point of the old road opposite the house of David Ernest, a distance of some miles, there is no draught or plot returned. The reference to the residue of the old road, and the turnpike road, is neither a substantial nor literal compliance with the order. However certain the body of the report might be, the plot and draught, with the courses and distances, are indispensable in the return of a new road. Road from Warrior’sRun, 3 Binn. 8. Soitmustbe with the vacation ofoldand substitution of a new road. The object of the legislature was, that the records of the court should contain the plot and draught, with the *121courses and distances on the plot and draught; and this to enable the supervisors to ascertain the precise spot of the new road, and to keep it in repair, and to afford them certain evidence to prose* cute those who obstructed the road, without reference to any other matter.
Certajn matters in a statute máy be directory, and the omission would not render the act invalid, but where a particular mode is directed by a statute, courts of justice cannot dispense with it, and substitute an equivalent act for that required by law. Here the provision is imperative; the order of the court is the authority of the viewers and is mandatory. It has not been either in form or substance complied with, and the proceedings must, therefore, be quashed. Proceedings quashed.